 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee ee we ee ew ee ee ee ee ee we er eee x
GRACIELA DONCOUSE, ;

Plaintiff,

-against- ORDER

EAST VILLAGE DENTAL ASSOCIATE PLLC., : 20 Civ. 10148 (GBD)
AND RAE REALTY HOLDING, LLC, ;

Defendants. :
a a x

GEORGE B. DANIELS, United States District Judge:

Defendant has yet to appear in the above-captioned case. Plaintiff shall provide a letter
advising the Court as to the status of this matter by May 20, 2021.
Dated: May 13, 2021

New York, New York

SO ORDERED.

GQ nigy b. Dorrele

GEGROEP. DANIELS
United es District Judge

 
